                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 ANDREW KIMBLE, on behalf of              )      CIVIL COMPLAINT
 himself and all others similarly         )
 situated,                                )      CASE NO. 1:20-CV-154
                                          )
        Plaintiff,                        )
                                          )      JUDGE ____________
 v.                                       )
                                          )      MAG. JUDGE ____________
 JAMNBEAN LLC d/b/a                       )
 “JAM’NBEAN COFFEE                        )
 COMPANY,”                                )      JURY DEMAND
                                          )
 and                                      )
                                          )
 SLICK INNOVATIONS, LLC                   )
 d/b/a “SLICKTEXT”                        )
                                          )
       Defendants.                        )

                                     COMPLAINT

       Now comes ANDREW KIMBLE (“Plaintiff”), on behalf of himself and all others

similarly situated, complaining as to the conduct of JAMNBEAN LLC d/b/a

“JAM’NBEAN COFFEE COMPANY” (“Jam’n”) and SLICK INNOVATIONS, LLC

d/b/a “SLICKTEXT” (“SlickText,” and collectively “Defendants”), for their unlawful

conduct as follows:

                                NATURE OF THE ACTION

       1.     Plaintiffs bring this action for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq.
                                 JURISDICTION AND VENUE

       2.     This action arises under and is brought pursuant to the TCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claims pursuant to 28 U.S.C. § 1367.

       3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant

conducts business in the Western District of Michigan and a substantial portion of the

events giving rise to the claims occurred within the Western District of Michigan.

                                          PARTIES

       4.     Plaintiff is a natural person residing in the State of Ohio

       5.     Defendant Jam’n is a Michigan limited liability company with its principal

place of business in Grand Rapids, Michigan.

       6.     Jam’n operates coffee shops in the Grand Rapids, Michigan area.

       7.     Defendant SlickText is a New York limited liability company with its

principal place of business in Jamestown, New York.

       8.     Defendant SlickText is a provider of text message marketing services,

including “text blast” services, for small business customers. Text Marketing Best

Practices, SlickText (last accessed Feb. 5, 2020), available at https://www.slicktext.com/

text-marketing-best-practices.php.

       9.     Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers at all times relevant to the instant action.


                                             [1]
                         FACTS SUPPORTING CAUSES OF ACTION

      10.    On September 10, 2019, Plaintiff patronized one of Defendant Jam’n’s

coffee shops located in Grand Rapids, Michigan while he was in the city on business.

      11.    Plaintiff’s decided to patronize Jam’n’s establishment, in part, in order to

access a WiFi network.

      12.    Although Jam’n provided a WiFi network for use by its patrons, the

network was password protected and Plaintiff did not see the password posted.

      13.    On Plaintiff’s table, Jam’n had placed a card stating that in order to obtain

the password for establishment’s WiFi network, he could text the word “Jam’n” to the

short code “69922.”

      14.    This card did not state that by doing so Plaintiff was giving his consent to

be contacted by Defendants using an Automatic Telephone Dialing System.

      15.    Plaintiff did not in any other way give his consent to be contacted by

Defendants using an Automatic Telephone Dialing System.

      16.     Following the instructions on the card, Plaintiff texted the word “Jamin”

to the short code “69922” from his personal cellular telephone.

      17.    Almost immediately, Plaintiff received a reply text message from the short

code “69922,” reading:

             Welcome to JamnBean’s VIP program. 2.00 OFF Lattes,
             FREE WIFI & more. Check out our new wholesale program:
             https://slkt.io/GbZ wifi psw: betterhalf

             4 Msgs/Month. Reply STOP to cancel, HELP for help.
             Msg&data rates may apply. Terms: http://bit.ly/2lbEw25



                                          [2]
      18.    The url http://bit.ly/2lbEw25 leads to a webpage operated by Defendant

SlickText giving terms and conditions.

      19.    The url https://slkt.io/GbZ then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

      20.    Plaintiff did not respond to this message.

      21.    Shortly thereafter, Plaintiff returned to Ohio.

      22.    On September 16, 2019 at 9:05 A.M., Plaintiff received another text

message from the short code “69922,” reading:

             Jam’nBean VIP’S, how about a Pumpkin Spice Latte. Save
             2.00 OFF any Latte w/ reusable coupon. Check out our
             large variety of loose leaf tea! https://slkt.io/Hwk

      23.    The url https://slkt.io/Hwk then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

      24.    On October 7, 2019 at 10:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

             Hey VIP’s – 10 reasons to visit Jam’nBean Coffee & Tea Co.
             & 2.00 off latte coupon https://slkt.io/Hwk

      25.    The url https://slkt.io/Hwk then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations, as well as

advertising material for Jam’n. At present, it leads to a statement that the coupon has

expired.




                                           [3]
      26.    On October 14, 2019 at 10:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

             Hey Jam’nBean VIP’S – This weeks Specials: 2.00 OFF Lattes,
             .50 cents off Batch Brew & 1.00 off organic teas with reusable
             coupon!. https://slkt.io/Hwk

      27.    The url https://slkt.io/Hwk then led to, on information and belief, a

reusable $2.00 off coupon for lattes, a reusable $0.50 off coupon for “Batch Brew,” and a

reusable $1.00 off coupon for organic teas redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

      28.    On October 21, 2019 at 8:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

             Hey Jam’nBean VIP’s! – Taste the difference of Freshly
             Roasted Coffee w/ a Delicious Latte & SAVE 2.00 with
             reusable coupon: https://slkt.io/Hwk -SUPPORT LOCAL-

      29.    The url https://slkt.io/Hwk then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

      30.    On November 4, 2019 at 8:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

             Hey Jam’nBean VIP’s-SAVE 2.00 OFF Lattes, 1.00 OFF Hot
             Teas with this weeks reusable coupon:
             https://slkt.io/44bRn

      31.    The url https://slkt.io/44bRn then led to, on information and belief, a

reusable $2.00 off coupon for lattes and a $1.00 off coupon for teas redeemable at Jam’n

coffee shop locations. At present, it leads to a statement that the coupon has expired.



                                           [4]
      32.    On November 11, 2019 at 9:00 A.M., Plaintiff received another text

message from the short code “69922,” reading:

             Hey Jam’nBean VIP’s-SAVE 2.00 OFF Lattes with this weeks
             reusable coupon: https://slkt.io/44bRn Coffee Roasted to
             Perfection by our own Master Roaster!

      33.    The url https://slkt.io/44bRn then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

      34.    On November 18, 2019 at 9:00 A.M., Plaintiff received another text

message from the short code “69922,” reading:

             Hey VIP,This Weeks JamnBean Specials,FREE 5.00 Gift Card
             with Select Gift Boxes,SAVE 2.00 off Lattes & Coffee
             Beans.Coupon: https://slkt.io/44bR

      35.    The url https://slkt.io/44bR then led to, on information and belief, a

statement that “This mobilecoupon.io page can’t be found.” At present, it leads to the

same statement.

      36.    On November 25, 2019 at 9:00 A.M., Plaintiff received another text

message from the short code “69922,” reading:

             Jam’nBean Coffee & Tea Company – Hey {first_name|VIP}},
             FREE Large Latte w/ Fresh Roasted Beans, 2.00 OFF Latte
             Coupon: https://slkt.io/4hY2

      37.    The url https://slkt.io/4hY2 then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.




                                           [5]
       38.    On December 3, 2019 at 1:07 P.M., Plaintiff received another text message

from the short code “69922,” reading:

              Holiday Easy Gifts – 5.00 FREE Jam’nBean Gift Card with
              every Coffee/Tea Gift Box purchased. Order here link:
              http://www.jamnbean.com/gift or pickup in store!

       39.    The url http://www.jamnbean.com/gift then led to, on information and

belief, Jam’n’s online store. At present, it leads to the same.

       40.    On December 9, 2019 at 8:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

              Hey VIP,2.00 OFF all Lattes with reusable coupon! Fresh
              roasted coffee from Jam’nBean makes the perfect gift.
              Coupon: https://slkt.io/4vNH

       41.    The url https://slkt.io/4vNH then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a statement that the coupon has expired.

       42.    On December 30, 2019 at 8:01 A.M., Plaintiff received another text message

from the short code “69922,” reading:

              Hey Jam’nBean VIP – New Year Savings with a 2.00 OFF
              Latte Coupon: : https://slkt.io/4lgS “But first, coffee!”

       43.    The url https://slkt.io/4lgS then led to, on information and belief, a

reusable $2.00 off coupon for lattes redeemable at Jam’n coffee shop locations. At

present, it leads to a USPS package tracking report.




                                            [6]
       44.    On February 4, 2020 at 8:00 A.M., Plaintiff received another text message

from the short code “69922,” reading:

              Hey Jam’nBean VIP, Shake off the Winter Blues & SAVE 2.00
              on any awesome Latte & Fresh Baked Muffin Combo. Use
              Coupon: https://slkt.io/52qt “But first, coffee!”

       45.    The url https://slkt.io/52qt then led to, on information and belief, a

reusable $2.00 off coupon for any latte and muffin combination redeemable at Jam’n

coffee shop locations. At present, it leads to the same.

       46.    In total, Defendants have sent thirteen text messages to Plaintiff.

       47.    On information and belief, Defendant Jam’n entered the text of each text

message into an interface provided by Defendant SlickText, and Defendant SlickText

then sent them out using a device capable of storing and dialing through a list of Jam’n

WiFi users’ telephone numbers in rapid succession.

       48.    This action follows.

                            COUNT I—VIOLATIONS OF THE TCPA

       49.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       50.    The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(A), prohibits “making any

call (other than a call made for emergency purposes or made with the prior express

consent of the called party) using any automatic telephone dialing system or an

artificial or recorded voice . . .(iii) to any telephone number assigned to a . . . cellular

telephone device . . . unless such call is made solely to collect a debt owed or guaranteed

by the United States.




                                              [7]
       51.       A text message is a “call” for the purposes of the TCPA. 2003 TCPA

Order, 18 FCC Rcd at 14115, ¶ 165.

       52.       “Prior express consent” means “prior express written consent,” not merely

proof of an existing business relationship, although “written consent” may be signed by

the recipient in any form permitted by the E-Sign Act. 2012 TCPA Order, 27 FCC Rcd at

1830, ¶¶ 20, 34.

       53.       “The term prior express written consent means an agreement, in writing,

bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages

using an automatic telephone dialing system or an artificial or prerecorded voice . . . (i)

The written agreement shall include a clear and conspicuous disclosure informing the

person signing that: (A) By executing the agreement, such person authorizes the seller

to deliver or cause to be delivered to the signatory telemarketing calls using an

automatic telephone dialing system or an artificial or prerecorded voice.” 47 C.F.R.

64.1200(f)(8).

       54.       An “automatic telephone dialing system” (“ATDS”) is any “equipment

which has the capacity … to store or produce telephone numbers to be called, using a

random or sequential number generator; and to dial such numbers.” 47 U.S.C.

§ 227(b)(1).

       55.       The facts that Defendants’ text messages were in no way personalized,

that Defendants intentionally sought to acquire many telephone numbers to which they

might advertise, and that nearly all of Defendants’ text messages were sent exactly at


                                             [8]
8:00 A.M., 9:00 A.M., or 10:00 A.M., together indicate that Defendant SlickText sent the

text using an ATDS.

       56.    At no time did Plaintiff give prior express written consent to Jam’n or

SlickText permitting them to contact Plaintiffs by means of an ATDS.

       57.    On information and belief, SlickText sent each of the text messages at issue

at Jam’n’s instructions.

       58.    Defendants therefore violated the TCPA by sending at least thirteen text

messages to Plaintiff’s cellular phone using an ATDS without his prior consent express

written consent.

       59.    Defendants’ conduct in violating the TCPA was knowing and willful.

       60.    Plaintiffs are entitled to $500 per call under this count, trebled for

knowing or willful violations.

                                        CLASS ALLEGATIONS

       61.    Plaintiff brings this claim on behalf of a class, pursuant to Fed. R.

Civ. P. 23(a) and Fed. R. Civ. P. 23 (b)(3).

       62.    The class consists of:

              All individuals to whom SlickText sent a text message, where that text
              message was drafted by Jam’n or was drafted at Jam’n’s request, and
              where that text message was received on or after February 20, 2016.

       63.    The class is so numerous that joinder of all members is not practicable. On

information and belief, there are hundreds of class members.

       64.    There are questions of law and fact common to the class members that

predominate over any questions relating to individual class members. The only



                                               [9]
significant question with respect to any class member is whether Defendants’ method of

obtaining consent—requiring that patrons provide their phone numbers to access WiFi

without disclosing that patrons would thereafter receive further text messages sent by

means of an automatic telephone dialing system—satisfies the “prior express written

consent” requirement of the TCPA.

       65.    Plaintiff’s claims are typical of the claims of all class members. All are

based on the same factual and legal theories.

       66.    Plaintiff will fairly and adequately represent the class members. Plaintiff

has retained competent counsel familiar with TCPA and class action litigation and with

the resources necessary to pay for class notice and discovery costs.

       67.    A class action is superior for the fair and efficient adjudication of this

matter, in that individual actions are not economically feasible and many if not most

class members are unaware of their rights.



       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

       judgment as follows:

       a.     Certifying this case as a class action under Fed. R. Civ. P. 23(a) and

       23(b)(3);

       b.     Appointing Plaintiff as class representative and Plaintiff’s counsel as class

       counsel;

       c.     Declaring that the practices complained of herein are unlawful and violate

       the aforementioned bodies of law;


                                            [ 10 ]
      d.    Awarding statutory damages of $500 per plaintiff per text message,

      trebled for knowing or willful violations;

      e.    Awarding Plaintiff as class representative statutory damages of $500 per

      text message for twelve text messages, trebled for knowing or willful violations;

      f.    Awarding Plaintiff the costs of this action;

      g.    Awarding any other relief as this Honorable Court deems just and

      appropriate.

A TRIAL BY JURY IS DEMANDED.


Dated: February 20, 2020

                                            By: s/ Jonathan Hilton

                                            Jonathan Hilton (0095742)
                                            HILTON PARKER LLC
                                            10400 Blacklick-Eastern Rd NW, Suite 110
                                            Pickerington, OH 43147
                                            Tel: (614) 992-2277
                                            Fax: (614) 427-5557
                                            jhilton@hiltonparker.com




                                         [ 11 ]
